Judge MARQUEZ
dissenting.
Because I believe that the Industrial Claim Appeals Office (Panel) interprets the statute too narrowly, I respectfully dissent.
Section 8-73-107(l)(g)(I), C.R.S.2005, provides in pertinent part that any unemployed individual shall be able to receive benefits with respect to any week only if the Division finds that:
He or she is actively seeking work. In determining whether the claimant is actively seeking work, the division, taking notice of the customary methods of obtaining work and the claimant’s usual occupation, or any occupation for which he or she is reasonably qualified, and the current condition of the labor market, shall consider, but shall not be limited to a consideration of, whether, during said week, the claimant followed a course of action that was reasonably designed to result in his or her prompt reemployment in suitable work.
(Emphasis added.)
Here, in disallowing benefits, the hearing officer found that claimant established a valid claim for unemployment insurance benefits on April 14, 2003, having an effective date of March 23, 2003. In addition to finding that claimant did not contact any employers in her attempt to comply with the Division’s requirement, the hearing officer found that claimant repeatedly attempted to obtain work through her employer, but was unsuccessful in her attempts, and that the employer was unwilling to provide any hours of work for claimant. The hearing officer also found that claimant did not seek other employment, “as her union agreement prohibited the claimant from seeking or accepting employment”: “Had the claimant sought other work, the claimant would have been terminated from her employment with this employer. In addition, by seeking or accepting *291other employment, the claimant could have jeopardized her disability claim.”
The hearing officer characterized claimant’s argument as seeking to be exempted from making an active work search and ultimately determined that the Colorado Employment Security Act, as well as the regulations, is clear and unambiguous in its requirements. According to the hearing officer, to be eligible to receive unemployment benefits, a person must make an active search for work; claimant had not done so and thus had not satisfied the requirements of the Act.
The Panel determined that the hearing officer’s factual findings were not contrary to the weight of evidence in the record and did not alter them. In affirming the hearing officer’s decision, the Panel determined that claimant essentially conceded she was not actively seeking work as required by § 8-73-107(l)(g)(I), and the hearing officer therefore could properly conclude she was not eligible to receive unemployment benefits.
The proper construction of a statute is a question of law that we review de novo. Anderson v. Longmont Toyota, Inc., 102 P.3d 323 (Colo.2004). In construing statutes, the primary duty of an appellate court is to give full effect to the intent of the General Assembly. Thus, we apply the plain and ordinary meaning of the statute. We read the statute as a whole and, if possible, construe its terms harmoniously. We presume that the General Assembly intended a just and reasonable result. Anderson v. Long-mont Toyota, Inc., supra.
Here, the Panel, like the hearing officer, denied benefits because claimant was not seeking employment with other employers. Nothing in § 8-73-107(l)(g)(I) requires such a search in every ease. Rather, the statute states that in determining whether the claimant is actively seeking work, the Division shall consider, “but shall not be limited to” a consideration of, whether the claimant followed a course of action which was reasonably designed to result in her prompt reemployment in suitable work.
While the majority states claimant argued she should be excused from the requirement of seeking work, the record reflects claimant argued that she was prohibited from seeking work with any other employer because of the union contract. In her brief before the Panel, she argued that she was prohibited by the labor management agreement between King Soopers and her union from looking for work outside of King Soopers.
The concept of “actively seeking work” is incapable of precise definition, and it is for the appropriate agency to make such a determination after considering all the facts and circumstances in each particular case. Bayly Mfg. Co. v. Dep’t of Employment, 155 Colo. 433, 395 P.2d 216 (1964); see Denver Post, Inc. v. Dep’t of Labor & Employment, 199 Colo. 466, 610 P.2d 1075 (1980).
The record here reflects uncontested testimony by claimant that she was subject to a negotiated labor agreement; that she was restricted from looking for work elsewhere; that she had worked for King Soopers for thirty years; and that if she looked for work elsewhere, according to the agreement King Soopers would terminate her.
In my view, the language of the statute, “but shall not be limited to,” indicates that the phrase “actively seeking work” does not require in every case that a claimant apply to other possible employers.